Exhibit 10.21

FIRST AMENDMENT TO

OFFICE LEASE AGREEMENT

This First Amendment to OFFICE Lease Agreement (this “First Amendment”) is made
and entered into as of the ___ day of April, 2013, by and between Property
Reserve, Inc., a Utah nonprofit corporation, as Landlord, and CEMPRA
PHARMACEUTICALS, INC., a Delaware corporation, as Tenant.

RECITALS

A.       Landlord and Tenant are parties to that certain Office Lease Agreement
dated November 9, 2011 (the “Lease”) with regard to the lease by Tenant from
Landlord of Suite 100 consisting of approximately 6,074 RSF located on the first
floor (the “Premises”) in that certain building known as Quadrangle IV, with an
address of 6340 Quadrangle Drive, Chapel Hill, North Carolina (the “Building”).

B.       Among other items, Tenant has requested (i) to relocate to that certain
building owned by Landlord known as Quadrangle II, with an address of 6320
Quadrangle Drive, Chapel Hill, North Carolina (the “Replacement Building”); and
(ii) to commence a new lease term upon Tenant’s relocation to the Replacement
Building.

C.       Landlord and Tenant desire to amend and supplement the Lease to provide
for the commencement of a new lease term and relocation of Tenant, all subject
to and based upon the following terms and conditions.

AMENDMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties do hereby agree to amend the Lease
as follows:

1.        Building.  Section 2.1 of the Lease is hereby deleted in its entirety
and replaced with the following:

2.1       Building:        The building commonly known as Quadrangle II, with an
address of 6320 Quadrangle Drive, Chapel Hill, North Carolina.

From and after the Effective Date, any references in the Lease to the “Building”
shall mean, from and after the date of this First Amendment, the Building as
described in Section 1 hereof.

2.        Premises.  Section 2.2 of the Lease is hereby deleted in its entirety
and replaced with the following:

2.2       Premises:       Suites 360 and 370, now specifically referred to
collectively as Suite 360, consisting of approximately 12,060 RSF located on the
third floor of the Building.  

From and after the Effective Date, any references in the Lease to the “Premises”
shall mean, from and after the date of this First Amendment, the Premises
described in Section 2 hereof.  The Premises is depicted on Exhibit A attached
hereto and by this reference made a part hereof.  The depiction set forth on
Exhibit B of the Lease is hereby deleted in its entirety and replaced with
Exhibit A attached hereto.  

3.        Commencement Date of Term.         Section 2.5 of the Lease is hereby
deleted in its entirety and replaced with the following:

2.5       Commencement Date of Term:        The earlier of: (i) August 1, 2013;
or (ii) Substantial Completion (defined in the Work Letter) of the Improvements
and the receipt by Tenant of a certificate of occupancy issued by the City of
Durham.

From and after the Effective Date, any references in the Lease to the
“Commencement Date of Term” shall mean, from and after the date of this First
Amendment, the Commencement Date of Term described in Section 3 hereof.

4.        Length of Term.  Section 2.6 of the Lease is hereby deleted in its
entirety and replaced with the following:

2.6       Length of Term:  Sixty-Eight (68) months.

From and after the Effective Date, any references in the Lease to the “Length of
Term” shall mean, from and after the date of this First Amendment, the Length of
Term described in Section 4 hereof.

--------------------------------------------------------------------------------

5.        Base Rent.  Section 2.7 of the Lease is hereby deleted in its entirety
and replaced with the following:

 

Period

Rate Per RSF

Period Base Rent

Monthly Base Rent

Months 01 – 08

Months 09 – 10  

$0.00

$15.90/Year

$0.00

$31,959.00

$0.00

$15,979.50

Months 11 – 12

$20.50/Year

$41,205.00

$20,602.50

Months 13 – 24

$21.12/Year

$254,646.90

$21,220.58

Months 25 – 36

Months 37 – 48

$21.75/Year

$22.40/Year

$262,286.31

$270,154.90

$21,857.19

$22,512.91

Months 49 – 60

Months 60 – 68

$23.07/Year

$23.77/Year

$278,259.54

$191,071.55

$23,188.30

$23,883.94

From and after the Effective Date, any references in the Lease to the “Base
Rent” shall mean, from and after the date of this First Amendment, the Base Rent
described in Section 5 hereof.

6.        Base Year.  Section 2.8 of the Lease is hereby deleted in its entirety
and replaced with the following:

2.8       Base Year:        Calendar year: 2013.

From and after the Effective Date, any references in the Lease to the “Base
Year” shall mean, from and after the date of this First Amendment, the Base Year
described in Section 6 hereof.

7.        Tenant’s Share.  Section 2.9 of the Lease is hereby deleted in its
entirety and replaced with the following:

2.9       Tenant’s Share:        21.47% (est.); proportional, based upon 95% of
the total RSF in the Building.

From and after the Effective Date, any references in the Lease to the “Tenant’s
Share” shall mean, from and after the date of this First Amendment, the Tenant’s
Share described in Section 7 hereof.

8.        Security Deposit.  Section 2.11 of the Lease is hereby deleted in its
entirety and replaced with the following:

2.11       Security Deposit:  $20,602.50.

From and after the Effective Date, any references in the Lease to the “Security
Deposit” shall mean, from and after the date of this First Amendment, the
Security Deposit described in Section 8 hereof.  The parties acknowledge that
Landlord currently holds an amount of Nine Thousand Eight Hundred Seventy
Dollars and 25/100 ($9,870.25) in connection with the Lease.  Upon the execution
of this First Amendment, Tenant shall tender to Landlord, by bank certified
check, such additional amount required to bring the Security Deposit to the
amount required  by this Section 8, as security for the performance of Tenant’s
obligations under this Lease, as amended hereby.

9.        Landlord’s Address for Notices.  Section 2.13 of the Lease is hereby
deleted in its entirety and replaced with the following:

2.13       Landlord’s Address for Notices:               Property Reserve, Inc.

Attn.: Property Manager

51 South Main Street, Suite 301

Salt Lake City, Utah 84111

With a copy to:

Kirton McConkie

Attn.:  M. Thomas Schofield

50 E. South Temple, Suite 400

Salt Lake City, Utah 84111

10.       Tenant’s Address for Notice.  Section 2.14 of the Lease is hereby
deleted in its entirety and replaced with the following:

2.14       Tenant’s Address for Notices:                  Cempra
Pharmaceuticals, Inc.

6320 Quadrangle Drive

Chapel Hill, North Caroline 27517

Attn.:  Prabhavathi Fernandes PhD

--------------------------------------------------------------------------------

11.       Tenant’s Broker(s):  Section 2.19 of the Lease is hereby deleted in
its entirety and replaced with the following:

2.19       Tenant’s Broker(s):        Rich Harris, Synergy Commercial Advisors  

12.       Expenses.  Section 5.3 of the Lease is hereby amended by adding the
following language after the first paragraph thereof: “Notwithstanding the
foregoing, Tenant’s Share of non-variable components (i.e. controllable
expenses) shall not exceed one hundred five percent (105%), compounded annually,
of Tenant’s Share of non-variable components for the immediately preceding
year.”

13.       Payment for Additional Utilities and Services.  Section 11.2(e) of the
Lease is hereby amended by adding the following sentence at the end thereof:
“The specific janitorial services being provided by Landlord in connection with
the Lease are attached hereto and incorporated herein by this reference as
Exhibit G.”  Exhibit E attached hereto shall serve hereinafter as Exhibit G to
the Lease.

14.       Reasonable Consent.  

a.        Section 16.2(a) of the Lease is hereby amended by deleting the first
sentence thereof in its entirety and replacing it with the following: “If Tenant
complies with the following conditions, Landlord shall not unreasonably
withhold, condition or delay its consent to the subletting of the Premises or
any portion thereof or the assignment of this Lease.”

b.        Section 16.2(b) of the Lease is hereby amended by deleting subpart (6)
thereof.

15.       Advertisement.  Section 16.3 of the Lease is hereby amended by adding
the following sentence at the end thereof: “Notwithstanding the foregoing,
Tenant shall be permitted to advertise such assignment or sublease by postal
service mail or email (so long as Tenant does not contact any other tenants in
the Building or any potential tenants that Landlord has been considering within
the previous six (6) months).  To the extent Tenant violates the foregoing
obligations with respect to its advertisement of any portion of the Premises,
and notwithstanding anything contained herein to the contrary, Landlord shall be
entitled to exercise its sole discretion in approving of and consenting to such
subtenant or assignee.”

16.       Late Charge.  Section 18.1 of the Lease is hereby amended by adding
the following sentence at the end thereof: “Notwithstanding the foregoing,
Landlord shall waive a late charge one (1) time in a twelve (12) month period
due to mail mishap, provided that Tenant shall promptly pay Rent within three
(3) business days after receiving Landlord’s notice.  Landlord shall have no
obligation to provide such notice or waive such late fee if Tenant fails to
timely pay Rent more than once in any twelve (12) month period.”

17.       Entry, Inspection and Closure.  Section 20 of the Lease is hereby
amended by adding the following sentence at the end thereof: “Notwithstanding
anything contained herein to the contrary, Landlord and Tenant agree that Tenant
shall be entitled to appoint or designate a representative to accompany Landlord
or Landlord’s Representative at such time as Landlord or Landlord’s
Representative enters the Premises in accordance with Landlord’s rights set
forth in this Section 20.”

18.       Parking.  Section 31 of the Lease is hereby deleted in its entirety
and replaced with the following:

31.       PARKING.  Subject to the other terms and conditions of this Section
31, Tenant is hereby allocated the use of Forty-Eight (48) unreserved parking
spaces.  In addition, Tenant shall be entitled to use the drive aisles in common
with all other tenants of the Property. Tenant shall have the non-exclusive
right to use the parking spaces allocated to the Building for Tenant’s
employees, guests and invitees in the parking areas on a first-come first-served
basis with other tenants of the Building. Tenant agrees not to use more parking
spaces than Tenant’s Share of the parking spaces allocated to the Building or
otherwise overburden the parking areas. Tenant agrees to cooperate with Landlord
and the other tenants in the use of the parking areas. Landlord reserves the
right to grant exclusive or reserved parking spaces to any tenant of the
Property, and to otherwise allocate parking spaces between Tenant and the other
tenants of the Property, provided that Tenant’s use of Forty-Eight (48)
unreserved parking spaces shall not be diminished thereby. Landlord also
reserves the right to designate handicapped, loading, and visitor parking
stalls. Landlord shall not be responsible for monitoring or enforcing the
parking rules and regulations and shall have no liability for failing to so
enforce the parking rules and regulations.

19.       Building Name and Signage.  Section 42 of the Lease is hereby deleted
in its entirety and replaced with the following: “Except as provided for in
Section 16.3, Tenant shall not use the name of the Property or the Building or
use pictures or illustrations of the Property, the Building or the Project, in
advertising or other publicity or for any purpose other than as the address of
the business to be conducted by Tenant in the premises, without the prior
written consent of Landlord.”

--------------------------------------------------------------------------------

20.       Signs.  Section 43 of the Lease is hereby deleted in its entirety and
replaced with the following:

43.       SIGNS.

43.1       Prohibited Signage and Other Items.  Tenant shall have signage rights
on the exterior (but not the roof or common areas) of the Building.  Any signs,
notices, logos, pictures, names or advertisements, including the exterior
building sign, which are installed and that have not been separately approved by
Landlord may be removed without notice by Landlord at the sole expense of
Tenant.  Tenant may use the Improvement Allowance, defined in the Work Letter
below, for the costs and expenses associated with the design, installation and
permitting of the exterior sign being installed by Tenant on the Building which
the parties agree shall be in conformance with the specifications set forth on
Exhibit D attached hereto and made a part hereof.  Notwithstanding the
foregoing, any and all costs and expenses related to removal or maintenance of
the exterior sign shall be borne solely by Tenant.

43.2       Building Directory.  A building directory will be located in the
lobby of the Building.  Tenant shall have the right, at Tenant’s sole cost and
expense, to designate name strips to be displayed under Tenant’s entry in such
directory, provided that in no event shall Tenant be entitled to use a
percentage of such directory that exceeds Tenant’s Share.

21.        Right of First Refusal.  The Lease is hereby amended by adding at the
end thereof the following new section:

52.        Right of First Refusal.

(a)          During the Term, if:

(i)        the Lease is in full force and effect, and Tenant is not in default
under the Lease beyond the expiration of any applicable notice and cure period
given to Tenant in the Lease;

(ii)        the Premises are then leased and occupied by Cempra Pharmaceuticals,
Inc.;

(iii)       Landlord receives a request for proposal from a tenant, or
prospective tenant, that Landlord desires to accept to lease Suite 380 of the
Building (the “ROFR Space”), and, or sends out (or has decided to send out) a
bona fide proposal to a specific, bona fide prospective tenant to lease the ROFR
Space (either, a “Lease Offer”); and

then Landlord shall give to Tenant written notice of such Lease Offer.

(b)        Tenant shall have a period of five (5) business days after such
notice is given to elect to lease the ROFR Space on the same terms and
conditions as are set forth in such Lease Offer.

(c)        If within such five (5) business day period, Tenant delivers written
notice to Landlord that Tenant elects to lease the ROFR Space on such offered
terms and conditions, Landlord and Tenant shall promptly proceed to enter into
an amendment to the Lease, adding the ROFR Space to the Lease in a manner
consistent with such terms and conditions, and mutually agreeable to both
Landlord and Tenant.

(d)       If either of the following occurs: (i) within such five (5) day
period, Tenant either delivers written notice to Landlord that Tenant elects not
to lease the ROFR Space or fails to deliver any written response to Landlord; or
(ii) Tenant fails to enter into the mutually agreeable amendment to the Lease
within ten (10) business days after Tenant delivers written notice to Landlord
that Tenant elects to lease the ROFR Space, adding the ROFR Space to the Lease
in a manner consistent with such offered terms and conditions, then such right
of first refusal with respect to the ROFR Space shall terminate and tenant will
have no further rights to the ROFR Space until the same again becomes available.

22.        Work Letter.  Exhibit C of the Lease is hereby deleted in its
entirety and replaced with the Work Letter attached hereto as Exhibit B.  Any
references in the Lease to the “Work Letter” shall mean from and after the date
of this First Amendment, the Work Letter described in Section 22 hereof.

23.        Access to Quadrangle IV (Suite 170).  Upon the execution of this
First Amendment, and the commencement of the construction of the Improvements
described in the Work Letter, Landlord shall provide to Tenant temporary access
to and use of Suite 170 in Quadrangle IV (the “Temporary Space”) until the
Commencement Date of Term, as amended hereby.  Tenant shall not be required to
pay to Landlord any additional amounts to use and occupy the Temporary Space;
provided, however, that Tenant’s Share be increased to include the Temporary
Space.  Furthermore, Tenant hereby accepts the Temporary Space in its “AS-IS,”
“WHERE-IS” condition, “WITH ALL FAULTS.”

--------------------------------------------------------------------------------

24.        Effective Date.  Except for Tenant’s rights and obligations with
respect to the Temporary Space, which rights and obligations shall become
automatically effective upon the parties’ execution of this First Amendment,
this First Amendment shall not become effective until the date that is three (3)
days following: (i) the Substantial Completion of the Improvements described in
the Work Letter; and (ii) the receipt by Tenant of a certificate of occupancy
from the City of Durham (the “Effective Date”).  At such time, Tenant and
Landlord agree to execute a Memorandum of Lease Terms, in the form attached
hereto as Exhibit C, to memorialize the Commencement Date of Term and other
operative provisions outlined in the Memorandum of Lease Terms, and to
affirmatively terminate, by a writing signed by both parties hereto, Tenant’s
right and use of the Premises (including the Temporary Space) in the
Building.  Notwithstanding the foregoing, Tenant shall be permitted a reasonable
time from such termination of Tenant’s rights to use and occupy the Premises
(including the Temporary Space) in the Building (Quadrangle IV) to move from the
Premises in the Building (Quadrangle IV) to the Replacement Building.  In
addition, Tenant shall be permitted access to the Replacement Building prior to
the Commencement Date to install its Telecommunication Lines and other equipment
provided that such access shall not interfere with construction of the
Improvements.  

25.        Definitions; Recitals. Unless otherwise specified in this First
Amendment, all capitalized terms used in this First Amendment are used as
defined in the Lease. The parties acknowledge the truthfulness of the foregoing
Recitals, which are hereby incorporated into this First Amendment.

26.        Inconsistencies. To the extent that there are any inconsistencies
between the terms of the Lease and this First Amendment, the terms of this First
Amendment shall control.

27.        Lease Status. Tenant warrants, represents and certifies to Landlord
that, as of the date of this First Amendment:  (a) Tenant is the current tenant
under the Lease; (b) to the best of Tenant’s actual knowledge, Landlord is not
in default under the Lease; (c) Tenant has accepted possession and currently
occupies the Premises; and (d) Tenant does not have any defenses or offsets to
payment of rent and performance of its obligations under the Lease as and when
same becomes due.

28.        Lease in Full Force. Except for those provisions which are
inconsistent with this First Amendment and those terms, covenants and conditions
for which performance has heretofore been completed, all other terms, covenants
and conditions of the Lease shall remain in full force and effect. The parties
hereby ratify the Lease, as amended hereby.

29.        Counterparts.  The Parties may sign this First Amendment in multiple
identical counterparts, all of which taken together shall constitute one and the
same First Amendment. Further, the Parties shall treat a copy of an original
signature to this First Amendment for all purposes as an original signature. The
parties shall consider a copy of the signed First Amendment for all purposes as
an original of the First Amendment to the maximum extent permitted by law, and
no party to this First Amendment shall have any obligation to retain a version
of this First Amendment that contains original signatures in order to enforce
this First Amendment, or for any other purpose.

30.        Representations and Warranties.  From and after the Effective Date,
the representations and warranties of both Landlord and Tenant set forth in the
Lease will be true in all material respects on and as of the date of this First
Amendment with respect to the Replacement Building and the Premises, as
applicable.

[signatures are on the following page]

 

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
Effective Date.

 

LANDLORD:

 

TENANT:

 

 

 

PROPERTY RESERVE, INC.,

 

CEMPRA PHARMACEUTICALS, INC.,

a Utah nonprofit corporation

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT A

FLOOR PLAN OF PREMISES

logo [g201402281924080761475.jpg]

 

 

 

--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

This Exhibit is in addition to the terms and conditions set forth in and are
made a part of the Lease, by and between Property Reserve, Inc., a Utah
nonprofit corporation, as Landlord, and Cempra Pharmaceuticals, Inc., as Tenant.
Any capitalized terms used herein and not otherwise defined herein shall have
the meaning ascribed to such terms as set forth in the Lease.

1.        Improvements. Subject to the conditions set forth below, Landlord
agrees to construct and install certain improvements in the Premises in
accordance with the final drawings attached to this Exhibit B (the “Final
Drawings”).

2.        Definition. “Improvements” as used in this Lease shall include only
those interior improvements described below in the Final Drawings. Improvements
shall specifically not include any alterations, additions or improvements
installed or constructed by Tenant that are not permanently attached, or any of
Tenant’s trade fixtures, equipment, furniture, furnishings, telephone equipment
or other personal property (collectively, “Personal Property”).

3.        Performance of Improvements. The Improvements shall be constructed by
a general contractor selected by Tenant and approved by Landlord (the “General
Contractor”). Except as may be stated or otherwise shown in the Final Drawings,
Landlord shall cause the performance of the Improvements using building standard
materials, quantities and procedures then in use by Landlord (“Building
Standards”).

4.        Change Requests. No changes or revisions to the Final Drawings shall
be made by either Landlord or Tenant unless approved in writing by both parties.
Upon Tenant’s request and submission by Tenant (at Tenant’s sole cost and
expense) of the necessary information and/or plans and specifications for any
changes or revisions to the Final Drawings (“Change Requests”) and the approval
by Landlord of such Change Request(s), which approval Landlord agrees shall not
be unreasonably withheld, delayed or conditioned, Landlord shall perform the
additional work associated with the approved Change Request(s), at Tenant’s sole
cost and expense, subject, however, to the following provisions of this Section.
Prior to commencing any additional work related to the approved Change
Request(s), Landlord shall submit to Tenant a written statement of the cost of
such additional work and a proposed change order therefor (“Change Order”) in
the standard form then in use by Landlord. Tenant shall execute and deliver to
Landlord such Change Order and shall pay the entire cost of such additional work
in accordance with Section 7 of this Work Letter.

5.        Tenant Improvement Allowance. Landlord shall pay to Tenant a one-time
tenant improvement allowance equal to the amount of Twenty-One Dollars
($21.00)/RSF (the “Improvement Allowance”), which Improvement Allowance shall be
applied solely toward the actual cost of completing the
Improvements.  Additionally, the Improvement Allowance will be applied to
construction management fees (not to exceed four percent (4%) of the Improvement
Allowance), A & E drawings and exterior building signage.  All other costs or
expenses related to the Improvements or Alterations shall be borne exclusively
by Tenant. Tenant shall not be entitled to any credit, abatement or payment from
Landlord in the event that the amount of the Improvement Allowance exceeds the
actual cost of planning, constructing and installing the Improvements (the
“Tenant Improvement Costs”). The Improvement Allowance shall be the maximum
contribution by Landlord for the Tenant Improvement Costs and shall be subject
to the provisions of Section 7 below.  

6.          Improvement Costs. The Tenant Improvement Costs shall mean and
include any and all costs and expenses of the Improvements, including, without
limitation, all of the following:

(a)        All costs of preliminary space planning and final architectural and
engineering plans and specifications (including, without limitation, the scope
of work, all plans and specifications, and the Final Drawings) for the
Improvements, and architectural fees, engineering costs and fees, Landlord’s
legal fees and costs, and other costs associated with completion of said plans;

(b)        All costs of obtaining building permits and other necessary
governmental authorizations and approvals, including, without limitation, the
cost of compliance with the ADA within the four (4) walls of the Premises;

(c)        All costs of interior design and finish schedule plans and
specifications including as-built drawings;

(d)       All direct and indirect costs of procuring, constructing and
installing the Improvements in the Premises, including, but not limited to, the
construction fee for overhead and profit, the cost of all on-site supervisory
and administrative staff, office, equipment and temporary services rendered by
Landlord’s consultants and the General Contractor in connection with
construction of the Improvements, and all labor (including overtime) and
materials; and

(e)        Demolition and the costs of any modifications to the HVAC, lighting,
sprinkler and ceiling systems already installed.

--------------------------------------------------------------------------------

7.            Excess Tenant Improvement Costs.  Tenant may apply up to but no
more than, Four Dollars ($4.00)/RSF toward soft costs incurred by Tenant in
connection with the relocation to the Premises, including, but not limited to,
costs associated with data cabling, moving expenses, furniture, etc. (the
“Moving Allowance”).  Tenant shall not be entitled to any credit, abatement or
payment from Landlord in the event that the amount of the Moving Allowance
exceeds the actual cost of relocating to the Premises.  

8.            Punch List Inspection.  Landlord shall notify Tenant in writing
upon Substantial Completion of the Improvements.  As used in this Work Letter
and the Lease, “Substantial Completion” of the Improvements shall mean the date
on which the certificate of occupancy (or its substantive equivalent) for the
Premises has been issued by the City of Durham and received by Tenant and the
Improvements are completed in a good and workmanlike manner, in compliance with
all applicable laws and to such an extent that Tenant may occupy the Premises
for its intended business purpose (subject only to minor punch list items) with
reasonable access to and from the Premises.  Within ten (10) business days after
Substantial Completion of the Premises, Tenant and Landlord shall perform a
punch list inspection of the Premises, and Tenant shall provide Landlord with a
written punch list of adjustments or unfinished work that needs to be corrected
by Landlord.  Landlord will cause all punch list items to be addressed and
completed within thirty (30) days after receipt of Tenant’s written punch list.

9.            Lease Provisions; Conflict. The terms and provisions of the Lease,
insofar as they are applicable, in whole or in part, to this Exhibit B, are
hereby incorporated herein by reference. In the event of any conflict between
the terms of the Lease and this Exhibit B, the terms of this Exhibit B shall
prevail. Any amounts payable by Tenant to Landlord hereunder shall be deemed to
be Additional Rent under the Lease and, upon any default in the payment of same,
Landlord shall have all rights and remedies available to it as provided for in
the Lease.

 

 

 

--------------------------------------------------------------------------------

EXHIBIT C

MEMORANDUM OF LEASE TERMS

RE: Lease dated this ____ day of _______, 2013, between PROPERTY RESERVE, INC.,
Landlord, and CEMPRA PHARMACEUTICALS, INC., Tenant, concerning Suites 360 and
370 consisting of approximately 12,060 RSF located on the third floor of that
certain building commonly known as Quadrangle II, with an address of 6320
Quadrangle Drive, Chapel Hill, North Carolina (The "Premises").

In accordance with this Lease, we wish to advise and/or confirm as follows:

1.

That the Premises have been accepted herewith by the Tenant as being
Substantially Complete in accordance with the Lease and the Work Letter, and
that there is no patent deficiency in construction.

2.

That the Tenant has accepted possession of the Premises in its “AS-IS” condition
and “WITH ALL FAULTS”, subject only to Landlord’s warranty in the Work Letter.

3.

That Tenant has received any improvement allowance payable by Landlord to Tenant
under the Lease.

4.

That the rentable square footage of the Premises is 12,060.

5.

That the Term of the Lease commenced as of _________________, for a term of
Sixty-Eight (68) months, ending on ______________________.

6.

That the amount of Base Rent payable during the Term is as follows:

 

Period

Rate Per RSF

Period Base Rent

Monthly Base Rent

Months 01 – 08

Months 09 – 10  

$0.00

$15.90/Year

$0.00

$31,959.00

$0.00

$15,979.50

Months 11 – 12

$20.50/Year

$41,205.00

$20,602.50

Months 13 – 24

$21.12/Year

$254,646.90

$21,857.19

Months 25 – 36

Months 37 – 48

$21.75/Year

$22.40/Year

$262,286.31

$270,154.90

$21,761.14

$22,512.91

Months 49 – 60

Months 60 – 68

$23.07/Year

$23.77/Year

$278,259.54

$191,071.55

$23,188.30

$23,883.94

7.

That Tenant’s proportionate share of Expenses is 21.47% (est.); proportional,
based upon 95% of the total RSF in the Building.

8.

That the Base Year is the calendar year 2013.

9.

Tenant has deposited with Landlord a security deposit in the amount of
$20,602.50.

10.

That the undersigned Tenant claims no right, title or interest in the Premises,
or right to the possession of said Premises other than under the terms of said
Lease, and that there are no written or oral agreements between Landlord and
Tenant that modify the Lease.

11.

Landlord is not in default or breach of any of Landlord’s obligations under the
Lease.

The terms set forth herein shall supersede any contrary or inconsistent terms in
the Lease, and in such an event, this document shall operate as an amendment to
the Lease, whereby any contrary and inconsistent terms in the Lease are amended
hereby.

 

 

 

--------------------------------------------------------------------------------

AGREED AND ACCEPTED:

 

CEMPRA PHARMACEUTICALS, INC.,

 

PROPERTY RESERVE, INC.,

a Delaware corporation

 

a Utah nonprofit corporation

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Its:

 

 

Its:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT D

SIGN SPECIFICATIONS

 

 

 

--------------------------------------------------------------------------------

EXHIBIT E

JANITORIAL SERVICES

 